Per Curiam,
- ‘ Wé find nothing in the testimony to form the basis of a substantial dispute as to any material fact relating to the validity of the testamentary paper in this case, — nothing that would justify. a trial judge in sustaining a verdict against it as a valid will. There is not even a reasonable suggestion of testamentary incapacity, dr of undue influence. The only question is as to' the proper execution of the instrument by the alleged testatrix. As to that, the genuineness of her signature thereto is clearly and satisfactorily established by the testimony of three disinterested witnesses familiar with her handwriting; and they are corroborated by the testimony of the experts. There appears to be nothing in the record that requires further comment. For these and other reasons, given by the learned judge of the orphans’ court, there was no error in refusing the issue and dismissing the appeal from the decision of the register.
. Decree affirmed and appeal dismissed, with costs to be paid by the appellants.